The defendants, at the instance of Mrs. Van Deusen, their sister, were cited to account, as administrators, be*131fore the surrogate of Columbia county. In taking the account, the surrogate charged the administrators with the value of twenty shares of the stock of the Farmers’ Bank of Hudson, as assets belonging to the estate. The Supreme Court affirmed the surrogate’s decree, and the administrators appealed.
A transfer of the stock had been executed on the books of the bank, by the intestate, eight or nine days before his death, to his son, Levi Eowley, and a certificate of the stock made out by the bank, and delivered to Levi.
The sole question presented in the case was one of fact, as to the competency of the intestate to make the transfer. The Court of Appeals came to a different conclusion on that question from that of the courts below, and reversed the decrees of those courts, so far as they charged the administrators with the value of this stock.
(S. C., 8 N. Y. 358.)